Case 2:20-cv-03023-RGK-E Document 31 Filed 03/10/21 Page 1 of 2 Page ID #:114

 1   SNYDER BURNETT EGERER, LLP
     Christopher M Cotter (SB# 273144)
 2
     Evan R. McDonough (SB# 311101)
 3   5383 Hollister Avenue, Suite 240
     Santa Barbara, California 93111
 4                                                                   JS-6
     Telephone No.: 805.692.2800
 5   Facsimile No.: 805.692.2801
     ccotter@sbelaw.com
 6   emcdonough@sbelaw.com
 7
     CUSTODIO & DUBEY LLP
 8   Miguel A. Custodio (SB# 248744)
 9   Robert Abiri (SB# 238681)
     448 S. Hill Street, Suite 615
10   Los Angeles, California 90013
11
     Telephone No.: 213.593.9095
     Facsimile No.: 213.785.2899
12   custodio@cd-lawyers.com
     abiri@cd-lawyers.com
13

14
                        UNITED STATES DISTRICT COURT
15

16
           CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION

17   ALEJO CAMPOS, an individual,                   2:20−cv−03023−RGK−E
18              Plaintiff,                          Hon. R. Gary Klausner
19   v.                                             [Los Angeles Superior Court
                                                    Case No. 19STCV46161]
20   ALTON PALMER TRUCKING, LLC, a South
     Dakota limited liability company; PATRICK
21   ALAN DANKS, an Individual, and DOES 1          [PROPOSED] ORDER
     through 25, Inclusive,
22                                                  ON STIPULATION OF
                Defendants.                         DISMISSAL PURSUANT
23                                                  TO [FRCP 41(a)]
24                                                  TRIAL:
25                                                  April 27, 2021
     ______________________________________/
26

27

28   ///
                                           1
                      [PROPOSED] ORDER ON STIPULATION OF DISMISSAL
Case 2:20-cv-03023-RGK-E Document 31 Filed 03/10/21 Page 2 of 2 Page ID #:115

 1          Pursuant to the stipulation of the parties under Federal Rule of Civil
 2   Procedure 41(a), IT IS ORDERED THAT THIS ACTION BE, AND HEREBY IS,
 3   DISMISSED WITH PREJUDICE as to all claims, causes of action, and parties,
 4   with each party bearing that party’s own attorney’s fees and costs. The Clerk is
 5   directed to close the file.
 6

 7          IT IS SO ORDERED.
 8

 9          Dated: March 10, 2021                         ____                       ____
10                                                        Hon. R. Gary Klausner
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                               2
                         [PROPOSED] ORDER ON STIPULATION OF DISMISSAL
